          Case MDL No. 2814 Document 205 Filed 12/05/19 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                                              MDL No. 2814



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO í33)



On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 404 additional action(s)
have been transferred to the Central District of California. With the consent of that court, all such
actions have been assigned to the Honorable Andre Birotte, Jr.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Central District of California and assigned to
Judge Birotte.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Central District of California for the reasons stated in the order of February 2, 2018, and, with the
consent of that court, assigned to the Honorable Andre Birotte, Jr.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Central District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



 Dec 05, 2019                                          FOR THE PANEL:



                                                       John W. Nichols
                                                       Clerk of the Panel
        Case MDL No. 2814 Document 205 Filed 12/05/19 Page 2 of 2




IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                                     MDL No. 2814



                   SCHEDULE CTOí33 í TAGíALONG ACTIONS



 DIST       DIV.     C.A.NO.       CASE CAPTION                                  CACD No.


CALIFORNIA EASTERN

  CAE        1       19í01646      Cunha v. Ford Motor Company        2:19-cv-10346-AB-FFM
  CAE        1       19í01648      Cisneros v. Ford Motor Company 2:19-cv-10348-AB-FFM
  CAE        2       19í02355      Curci et al v. Ford Motor Company 2:19-cv-10460-AB-FFM
  CAE        2       19í02363      Peterson et al v. Ford Motor Company 2:19-cv-10461-AB-FFM

CALIFORNIA NORTHERN

  CAN        3       19í07599      Gibbons et al v. Ford Motor Company 2:19-cv-10462-AB-FFM
  CAN        3       19í07666      Ignacio v. Ford Motor Company       2:19-cv-10463-AB-FFM




                                                                12/11/2019
                                 I hereby attest and certify on _________
                                 that the foregoing document is full, true
                                 and correct copy of the original on file in
                                 my office, and in my legal custody.

                                 CLERK U.S. DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                  Derek Davis
                                 DEPUTY CLERK
